PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Horvath et al.
Application No. 14/842,174
Filed: 1 Sep 2015
For COMBINED LASER AND PHACOEMULSIFICATION SYSTEM FOR EYE SURGERY
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on a renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of two provisional applications,1 filed on March 8, 2021.   

This is also a decision on a petition pursuant to 37 C.F.R. 
§ 1.182, filed on May 26, 2021, requesting expedited handling of the aforementioned petition pursuant to 37 C.F.R. § 1.78(c).

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition requesting the acceptance of an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of two provisional applications has been accorded expedited handling.

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A timeline of the relevant events is as follows:

Applicants filed this application on September 1, 2015.  No ADS was included on filing.  A section entitled “cross reference” appears in the first sentence following the title on the second page of the specification that was included on filing.  This section lists a benefit claim, 

The USPTO mailed a filing receipt on September 16, 2015 that lists the “domestic applications for which benefit is claimed” as “none.”

Applicants filed a first request for a corrected filing receipt on September 22, 2015, along with a corrected/updated ADS that contains a benefit claim.  However, this benefit claim could not be entered since the ADS fails to contain the required underlining to indicate the material which is to be added to USPTO records.

The USPTO mailed a response to request for corrected filing receipt on September 25, 2015, explaining that the corrected/updated ADS filed on September 22, 2015 was not properly marked.

Applicants filed a second request for a corrected filing receipt on November 6, 2015, along with a corrected/updated ADS that contains a benefit claim such that this application claims direct benefit to application number 13/492,788 as a divisional application, as well as direct benefit to two provisional applications.  The latter could not be accorded since the provisional applications were filed in 2011 and 2012.

The USPTO mailed a corrected filing receipt on November 10, 2015, which lists the domestic benefit claim as this application is a division of 13/492,788.  Included with this mailing was a response to request for corrected filing receipt, which explains that the requested benefit claim to the provisional applications was improper.

Applicants filed a third request for a corrected filing receipt on December 17, 2015, along with an improperly marked corrected/updated ADS that sought to add the following benefit claim: application number 13/492,788  claims the benefit of provisional application number 61/619,386, and provisional application number 61/619,386 claims the benefit of provisional application number 61/495,370 (a provisional application cannot claim the benefit of another application).

The USPTO mailed a corrected filing receipt on December 22, 2015, which lists the domestic benefit claim as this application is a division of 13/492,788 which claims the benefit of provisional application number 61/619,386, despite the fact that the December 17, 2015 corrected/updated ADS was improperly marked.2  Included with this mailing was a response to request for corrected filing receipt, which explains that the requested benefit claim to the provisional application was improper (in reference to the benefit claim to 61/495,370).

The four month anniversary of the filing of this application arrived on January 1, 2016.

Applicants filed a corrected/updated ADS on August 15, 2020, which changed the relationship of the present application to 13/492,788 from a division to a continuation, and failed to properly mark the information being added to USPTO records and the information being removed from the same.

The USPTO mailed a corrected filing receipt on August 18, 2020 which reflects the aforementioned change of relationship between the present application and 13/492,788.  The corrected filing receipt further reflects that the benefit claim “13/492,788 claims the benefit of provisional application number 61/619,386” has been deleted from USPTO records (this is due to the fact that the December 17, 2015 corrected/updated ADS was improperly marked, and the change to the benefit claim thereon should not have been entered into USPTO records).

Applicants filed an original petition pursuant to 37 C.F.R. § 1.78(c) on August 27, 2020 along with, inter alia, the petition fee; Applicants filed a “request for ruling” on October 7, 2020; and, on February 10, 2021, the USPTO dismissed the original petition pursuant to 37 C.F.R. 
§ 1.78(c) via the mailing of a decision on the same.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

To date, the second requirement of 37 C.F.R. § 1.78(c) has been satisfied.  Items (1) and (3) of 37 C.F.R. § 1.78(c) have not.

As a preliminary matter, on pages 13, 15, and 16 of the renewed petition 37 C.F.R. § 1.78(c) filed on March 8, 2021, Applicants assert the inclusion of a benefit claim in the first paragraph of the specification that was included on initial deposit is sufficient to constitute an acceptable benefit claim according to 35 U.S.C. § 120.  

This is inaccurate: the required reference must appear in the ADS.

As part of the implementation of the Leahy-Smith America Invents Act (AIA ), the USPTO revised the rules of practice pertaining to claims for domestic benefit and foreign priority.  For applications filed under 35 U.S.C. 111(a)3 on or after September 16, 2012,4 domestic benefit claims under 37 C.F.R. § 1.78 and foreign priority claims under 37 C.F.R. § 1.55 must both be included in the appropriate section(s) of the application data sheet (ADS).5  The USPTO further revised 37 C.F.R. § 1.55 and 1.78 during the implementation of the Patent Law Treaties 6 and the current versions of 37 C.F.R. § 1.55 and 1.78 are discussed in sections 210 through 216.01 of the Manual of Patent Examining Procedure (MPEP).  

Turning to requirement (1) of 37 C.F.R. § 1.78(c), the corrected/updated ADS that has been included with this renewed petition pursuant to 37 C.F.R. § 1.78(c) cannot be entered.  

The corrected/updated ADS filed on March 8, 2021 fails to comply with 37 C.F.R. § 1.76(b)(5) since the benefit claim fails to contain the patent number that is associated with application number 13/492,788 (which issued as U.S. patent number 9,259,354 on February 16, 2016).  Moreover, application number 13/492,788 is not currently pending, and the proper status for this application is “issued.”

If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the material to be added to Office records has been underlined, and which contains the patent number that is associated with application number 13/492,788.  MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

The most recent filing receipt was mailed on May 12, 2021, and sets forth, in pertinent part:

	
    PNG
    media_image2.png
    41
    537
    media_image2.png
    Greyscale

	
See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),7 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.
	
Regarding requirement (3) of 37 C.F.R. § 1.78(c), first, the undersigned has reviewed both the original petition pursuant to 37 C.F.R. § 1.78(c), the “Request for Ruling,” and the renewed petition pursuant to 37 C.F.R. § 1.78(c), and the required statement of unintentional delay has not been located.

Second, the Director may require additional information where there is a question whether the delay was unintentional.  The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, both the original and renewed petitions pursuant to 37 C.F.R. § 1.78 were filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

On renewed petition, Applicants have listed the multiple attempts that were made to obtain a corrected filing receipt between September 22, 2015 and December 17, 2015.  It does not appear that Applicants undertook any action to secure the desired benefit claim after the mailing of a corrected filing receipt on December 22, 2015 until the filing of the original petition pursuant to 37 C.F.R. § 1.78(c) on August 27, 2020, despite the fact that the December 22, 2015 corrected filing 

The record supports a finding that the entire period of delay in securing the benefit to provisional application number 61/619,386 is unintentional.  However, this is not the case with provisional application number 61/495,370.  If the benefit of provisional application number 61/495,370 was not secured, it is not clear why no action was undertaken to secure this benefit claim between the issuance of the December 22, 2015 corrected filing receipt and the filing of the original petition pursuant to 37 C.F.R. § 1.78(c) on August 27, 2020.

Any reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. § 1.78(c).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,8 hand-delivery,9 or facsimile.10  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.11

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Provisional application numbers 61/619,386 and 61/495,370, were filed on April 2, 2012 and June 9, 2011, respectively.
        2 As a result, the USPTO removed this benefit claim and mailed a corrected filing receipt on August 18, 2020, as will be discussed later in this decision.
        3   For an international application entering the national stage under 35 U.S.C. 371, the claim for priority must have been made in the international application within the time limit set forth in the PCT and the Regulations under the PCT, and for an international design application designating the United States, the claim for priority may be made in accordance with the Hague Agreement and the Hague Agreement Regulations.
        4   For applications filed before September 16, 2012, any domestic benefit claim or foreign priority claim may be included in the appropriate section of the ADS.
        5   See Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 (Aug. 14, 2012).  
        6   See Changes to Implement the Hague Agreement Concerning International Registration of Industrial Designs, 80 Fed. Reg. 17917 (Apr. 2, 2015).
        7 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        8 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        9 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        10 (571) 273-8300: please note this is a central facsimile number.  
        11 https://www.uspto.gov/patents/apply.